GERSTEN, Judge.
Appellant, Tysinger Thompson, appeals his sentence for robbery, grand theft, burglary and resisting an officer without violence. We affirm.
Appellant pled no contest to the charges. The trial court sentenced appellant under the habitual felony offender statute, section 775.084; Fla.Stat. (1989).
Appellant contends that the trial court erred in sentencing him as a habitual offender without making specific findings of fact showing the necessity of an enhanced sentence for the protection of the public. Appellant also contends that the sentencing guideline scoresheet was incorrect and not supplemented by certified copies of prior convictions.
Section 775.084(3), as amended, does not require a finding that a habitual offender sentence is necessary for the protection of the public. Johnson v. State, 564 So.2d 569 (Fla. 3d DCA 1990); Taylor v. State, 559 So.2d 385 (Fla. 3d DCA 1990); Arnold v. State, 566 So.2d 37 (Fla. 2d DCA 1990), review denied, 576 So.2d 284 (Fla.1991). Accordingly, we find no merit in appellant’s contention.
Finally, in order to preserve appellant’s other issues for appeal, appellant was required to object to the inclusion of points for prior convictions in the score-sheet. Absent an objection from appellant, any sentencing errors, not apparent on the face of the record, are not cognizable on appeal. Dailey v. State, 488 So.2d 532 (Fla.1986).
Affirmed.